Citation Nr: 1437341	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-31 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus or a heart disability.  

3.  Entitlement to service connection for an unspecified eye condition. 

4.  Entitlement to service connection for arthritis of the hands ("hand disability").  

5.  Entitlement to service connection for an enlarged prostate, to include as due to exposure to herbicides ("prostate disability").  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1965 to July 1987.  

This matter comes to the Board of Veterans' Appeals from a February 2009 rating decision from the Department of Veterans Affairs (VA) regional office (RO) in Honolulu, Hawaii.  

A review of the record indicates the Veteran has raised a claim for a total disability evaluation due to individual unemployability.  Specifically, treatment records in August 2009 reflect the Veteran reported that ever since a stent was put in is heart in 2008, he felt as though his overall health has declined and he was not able to work.  This claim has not been adjudicated. As such, this matter is REFERRED to the RO for appropriate action. 

The issues of a hand disability, a prostate disability, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is productive of no more than a Level III in the right ear and a Level II in the left ear. 

2.  The Veteran has a refractive error, which is not a disability for VA compensation benefits purposes.  


CONCLUSION OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  

2.  The criteria for a grant of service connection for an eye condition, to include a refractive error, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increase Rating 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, the veteran's present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss has been evaluated as non-compensable as of July 18, 2008, under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2013). 

In evaluating hearing loss, disability ratings on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears. See 38 C.F.R. § 4.85.

Turning to the record, at the January 2009 VA examination, pure tone thresholds, in decibels, were as follows:  





HERTZ



1000
2000
3000
4000
RIGHT
45
45
70
65
LEFT
40
45
65
65

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 90 percent in the left ear.  Entering the average pure tone thresholds of 56.25 in the right ear and 53.75 in the left ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is II bilaterally (utilizing table VI).  See 38 C.F.R. §§ 4.85, 4.86.  Entering the category designations for each ear into Table VII results in a non-compensable evaluation under Diagnostic Code 6100.  Id.

The examiner concluded that the Veteran has bilateral sensorineural hearing loss that is moderately severe in the right ear and moderate in the left ear.  

An August 2009 report from Audiological Associates reflects pure tone thresholds, in decibels, as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
40
55
75
65
LEFT
45
50
80
75

The Veteran described difficulty hearing and understanding speech.  Speech audiometry was not reported and accordingly this audiogram is insufficient to rate the claim.  The Board also considered whether an exceptional pattern of hearing was present so that Table VIa could be used; however, the above audiogram does not reflect findings above 55 decibels in all thresholds or a finding of 30 decibels or less at 1000 hertz and 70 decibels or greater at 2000 hertz.  38 C.F.R. § 4.86  

In March 2011, the Veteran's treatment notes from the U.S. Naval Hospital in Guam (USNH) state that he began complaining of progressively worse hearing loss in the right ear only.  He complained of hearing loss in the right ear for about a month, with a sensation of an earache that runs down his neck with pressure.  The Veteran reported that he had not been exposed to any recent loud noises.  He had recently had wax removed with irrigation, which gave him an earache for several weeks.  He also felt that his hearing aid had become ineffective.  Upon examination, there was no discharge from the ears and no chronic ear discharge.  The examiner prescribed a trial of carbamide peroxide to clear earwax.  

In April 2011, the Veteran reported to the USNH with continued problems with hearing in his right ear.  The examiner removed a large amount of earwax and the Veteran reported that his hearing improved.  

Due his complaints of diminished hearing capacity, the Veteran was afforded a VA hearing examination in June 2011.  The Veteran informed the examiner that he was experiencing difficulty hearing people speak and that he has to move closer to the speaker in order to understand.  At this examination, pure tone thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
45
55
75
70
LEFT
45
50
70
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  Entering the average pure tone thresholds of 61.25 in the right ear and 57.5 in the left ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is III for the right ear and II in the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Entering the category designations for each ear into Table VII results in non-compensable evaluation under Diagnostic Code 6100.  Id.

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss. 

Now turning to the issue at hand, whether the Veteran is entitled to an increased evaluation for his bilateral hearing loss based on his present level of disability.  The audiology examination from January 2009 shows that the hearing disability should be evaluated as non-compensable and the same is true for the most recent hearing examination in June 2011.  It also appears from his treatment notes that his decreased hearing, specifically in his right ear, was a result of wax build up, which was resolved in April 2011.  

The Board acknowledges the Veteran's statements that his bilateral hearing loss is worse than the evaluations assigned herein and that he is entitled to a higher evaluation for such hearing loss throughout the appeal period.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009). 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims ("Court") held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this regard, the 2009 and 2011 VA examiners specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability by noting that the Veteran's reported situation of greatest difficulty was understanding speech, especially in his right ear, having to move closer to people to understand speech, and having a hard time hearing the television. 

The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted. Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application. 

In this Veteran's case, the Board recognizes and has considered the complaints of difficulty understanding speech and trouble hearing in his right ear.  The rating criteria contemplate speech recognition thresholds and ability to hear spoken words on Maryland CNC testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty understanding speech) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity and clarity, which is precisely what is contemplated in the rating assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Service Connection 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Eye Disability 

The Veteran contends that he is entitled to service connection for his eye disability.  For the reasons that follow, the Board has determined that service connection for an eye disability is not warranted.  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Accordingly, such a disorder cannot be service-connected, absent evidence of aggravation by a superimposed disease or injury.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999). 

In this regard, post service medical records fail to diagnose any condition other than refractive errors.  The Veteran underwent a VA eye examination in December 2008.  At this examination, the Veteran complained of blurred vision and that his current glasses were inadequate.  Upon examination, the Veteran's corrected near vision was 20/20 and arcus were seen in both corneas.  He was diagnosed with presbyopia, arcus senilis OU, astigmatism OU, myopia OS, and systemic hypertension.  The examiner noted that he needs glasses only for reading, and that despite his history of hypertension, he has no evidence of hypertensive retinopathy in either eye.   

There are no further complaints regarding the Veteran's eyes in his outpatient records from USNH in Guam or his VA treatment records.  

However, as noted above, service connection may be allowed for refractive errors provided there is evidence of a superimposed disease or injury during service, which has aggravated the refractive error.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993).  The Veteran's service treatment records show that the Veteran's uncorrected visual acuity decreased during active duty service, as recorded on his January 1965 pre-induction Report of Medical Examination, January 1982 periodic Report of Medical Examination, and his July 1987 retirement Report of Medical Examination.  During service, the Veteran had several appointments with the Eye Clinic reflecting complaints of decreased vision.  For example, there is a treatment note from August 1980 where the Veteran's uncorrected vision was 20/80 bilaterally.  A March 1983 states that he has slight bilateral diplopia, with family history of eye disease.  The diagnosis was myopic astigmatism.  Another treatment note from February 1985, diagnosis the Veteran with myopia.  There is also evidence that the Veteran wore glasses during service and that his prescription changed while in service.  

In sum, while service records clearly demonstrate complaints and treatment for decreased visual acuity and contain diagnoses of myopia, astigmatism and diplopia, there is no evidence of any superimposed disease or injury, nor has the Veteran asserted there was any superimposed disease or injury in service.  As such, the only diagnosed condition of the eye is refractive in nature.  As noted above, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as refractive errors are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Therefore, the Veteran's claim for service connection for refractive error must be denied.  38 C.F.R. § 3.303(c) 

The Board acknowledges that the Veteran sincerely believes that his current eye disability is related to his many years of service.  However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis on which service connection may be granted.  The Board has also considered the benefit of the doubt in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters dated August 2008, October 2008, March 2009, October 2011 and December 2011, that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided a VA examinations in December 2008, January 2009, and October 2011, which are adequate for the purposes of determining service connection for an eye disability as well as for an increased rating for a hearing disability, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a January 2013 supplemental statement of the case.  

The Board notes that the August 2009 audiogram from Audiological Associates did not include speech recognition scores.  In light of this, the Board carefully considered whether a remand was necessary.  See Savage v. Shinseki, 24 Vet. App. 259 (2010) (When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.)  However, unlike the case in Savage, where some form of speech recognition testing was performed and only clarification was necessary, in the present case there is no indication that any speech recognition was performed.  Accordingly, a remand for clarification to determine if Maryland CNC testing was performed would only unnecessarily delay adjudication of the claim particularly when there are several other audiograms that include the necessary findings both prior to and after the August 2009 private audiogram. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.  

Entitlement to service connection for refractive error, claimed as an eye disability, is denied.  


REMAND

The Veteran has filed a claim for service connection for hypertension, arthritis and for a prostate disability as due to Agent Orange.  However, before the claim can be decided on the merits, the Board finds that additional development must be undertaken.  

Concerning the hypertension, the Board finds another VA examination is necessary.  Specifically, the December 2008 VA examination concluded that the hypertension was not due to service.  Similarly, an October 2011 VA examination indicated that the hypertension was not due to service as there was no evidence in the service treatment records of hypertension.  However, as the Veteran's representative noted in the April 2014 informal brief, the examiner did not specifically address some elevated blood pressure readings towards the Veteran's separation from service.  While the Veteran was afforded another examination in January 2013, this examination focused on the Veteran's claims of secondary service connection and did not further discuss the theory of direct entitlement.  Accordingly, another VA examination is warranted.   

The Veteran asserts that he is entitled to service connection for a bilateral hand disability, to include arthritis.  Post service treatment records state that the Veteran has a diagnosis of bilateral symmetric mild osteoarthritic changes at CMC at bases of thumbs and minimal degenerative findings at all of the metacarpal joints due to osteoarthritis, but that calcium pyrophosphate deposition disease.  Another treatment record from May 2012 shows complaints of right hand swelling from the fingertips to past his wrist.  The Veteran has stated that he believes his current disability is related to service.  The Veteran has not been afforded a VA examination to determine the current etiology of his bilateral hand disability. 

The Veteran has asserted that he is entitled to service connection for his prostate disability; specifically he asserts that his disability is due to exposure to herbicides, to include Agent Orange, while serving in Vietnam.  VA treatment records show that the Veteran is currently diagnosed with benign prostatic hypertrophy.  Now while this disability is not listed as one of the presumptive disabilities as due to exposure to herbicides, the Veteran has not been afforded a VA examination to determine the etiology of his current disability.  See 38 C.F.R. §§ 3.306 (e).  The Board notes that even though presumptive service connection for this disability is warranted, there is a possibility that the Veteran could be entitled to direct service connection.  

The Veteran has not had a VA examination in connection with this hand disability claim or his prostate disability claim and the Board has determined that one is warranted.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79   (2006).  

On remand, updated VA treatment records and US Naval Hospital Guam should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records from the VA Health Care System from June 2011 until the present and from the US Naval Hospital Guam from December 2012 to the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been received, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination render an opinion as to the following: 

Whether any currently diagnosed hypertension is at least as likely as not (at least a 50 percent probability) causally or etiologically related to any incident of the Veteran's active service, including any elevated blood pressure readings noted during the Veteran's active service.  The examiner should comment upon the readings of 130/84 noted in February 1987 and 136/84 on the July 1987 separation examination.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

3.  After any records requested above have been received, schedule the Veteran for an appropriate VA examination to determine whether the Veteran has a current bilateral hand disability, as well as the nature and etiology of such disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a.  Does the Veteran have a current bilateral hand disability?  The examiner is specifically asked to discuss the Veteran's complaints of joint pain and swelling in his hands.  

b.  Whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hand disability was incurred in or aggravated by military service?  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond to the questions posed without resorting to mere speculation, the examiner must so state and must provide an explanation for why an opinion cannot be provided without resorting to mere speculation.

4.  After any records requested above have been received, schedule the Veteran for an appropriate VA examination to determine whether the Veteran has a current prostate disability, as well as the nature and etiology of such disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a.  Does the Veteran have a current prostate disability?  

b.  Whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed cardiac condition was incurred in or aggravated by military service?  The examiner is specifically asked to comment on whether the Veteran's current prostate disability is related to his service in Vietnam or exposure to herbicides in service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond to the questions posed without resorting to mere speculation, the examiner must so state and must provide an explanation for why an opinion cannot be provided without resorting to mere speculation.

5.  The RO/AMC shall then take such additional development action, as it deems proper with respect to the claims.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


